DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed November 8, 2021. Claims 1, 4, 9, 18, 19, and 20 have been amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 9, 10, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20190139438 (“Tu”) in view of U.S. Patent Pub. No. 20180004544 (“Vasiltschenko”) and further in view of U.S. Patent Pub. No. 20180285767 (“Chew”). 
Concerning claim 1, Tu discloses A method (¶ [0008]) comprising: 
with at least one processor determining one or more cultural characteristics (CC) related to use of a communication device (¶ [0006], ¶ [0011] (“a non-transitory computer readable storage medium having stored thereon a computer program for optimizing social outcomes is disclosed, the computer program comprising instructions that, when executed by a processor, cause the processor to retrieve data”), ¶ [0023-0024], ¶ [0058] (“While interacting socially with foreign civilian populations, soldiers can have difficulty interpreting and responding appropriately to cultural specific verbal or non-verbal social cues. Soldiers may be able to improve social interactions with foreign civilian populations using an empathy aid 140 to indicate social cues to the soldier or an oracle 144 to guide the soldier responding to foreign interactions.”), ¶ [0010-0011], ¶ [0019] (“The social indicator data may be used to interpret visual, audible, or physiological cues from individuals 14 or groups of individuals involved in a social interaction.”)); 
with the at least one processor learning one or more cultural characteristics rules (¶ [0010] (“determine a social response based on the social cues to assist the user interact socially with the one or more individuals, the social response determined by applying a predefined policy based upon social outcomes.”), ¶ [0011], ¶ [0023-0024], ¶ [0056] (“The social interaction system 100 may automate rule development for immediate implementation rather than by trial and error.”), ¶ [0058], ¶ [0059], ¶ [0050] (“the oracle 144 may use a predefined policy to map social ; 
with the at least one processor, tracking a behavior of a user operating the communication device (¶ [0021], ¶ [0028-0033] (“The modules may include one or more of a tracking and proximity module, an affective pose and gestures module, a gaze analysis module, and eyeball 46 analysis module, and a facial expression module.”), ¶ [0039] (“The computing device 32 may also provide feedback to a user of the social interaction system 10 regarding detected social cues or social states.”), ¶ [0040] (“The forensic feedback mode may provide a synopsis of a social interaction. The synopsis could include a visual summary of the encounter, an interpretation of the observed social cues/social states, and reasoning behind any conclusions drawn.”) behavior of a user is tracked in order to provide feedback regarding user behavior.); and 
with the at least one processor, triggering an amelioration action based on use of the communication device, the one or more cultural characteristics rules, the tracked behavior … (¶ [0011], ¶ [0023-24],  ¶ [0028-0033] ¶ [0039], ¶ [0040] ¶ [0050] (“Domain knowledge may suggest predefined actions mapped to common social cues, while machine learning may optimize suggested actions based on prior social outcomes.”), ¶ [0051-0052] (“A policy based on machine learning may drive the policy to optimize future suggested actions based upon previous social outcomes.”), ¶ [0071] The amelioration action is the suggested action, which is based on user tracking to determine social cues that are connected to a policy, which is a set of cultural characteristics rules).  
, rules for configuring and operating the communication device or the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior, or a confidence/risk level. 
Vasiltschenko teaches one or more cultural characteristics rules for configuring and operating the communication device and the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior (¶ [0013] (“The combined localization and personalization of the application UI may involve changing or altering features and control elements that are included within the application UI. The changes and alterations may be based on … information on personal and cultural characteristics”), ¶ [0041]-0048] describing various modifications to the configuration of a communication device based on cultural characteristics.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to permit changes to the user’s communication device based on cultural characteristics rules as taught in Vasiltschenko. Since both references teach methods and systems for using machine learning to create rules and policies related to cultural characteristics the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Vasiltschenko because the machine learning algorithms of Vasiltschenko could have been predictably added to the method of Tu to provide device modification to assist in complying with appropriate cultural characteristic rules. Further, a POSITA would be motivated to add configuration of the communication device to enhance user compliance with cultural and social rules.
a confidence/risk level in a prediction to determine an action (¶ [0016] (“the analysis results, may be used by client devices to actuate an action, such as a change in media content, pushing content to a user's smart phone, alerting a customer representative, controlling traffic flow through an intersection, changing process control parameters, and the like.”), ¶ [0062-64], ¶ [0083-0086], ¶ [0089], ¶ [0092-0094] Chew teaches machine learning to create a model to take action, and requires that the confidence level in predictions associated with the actions meet a minimum threshold prior to any action such as sending content or an alert). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to provide a confidence/risk level for the amelioration action as taught in Chew. Since both references teach methods and systems for using machine learning to create policies or models to form user action plans the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Chew because the machine learning algorithms of Chew could have been predictably added to the system of Tu to determine a confidence level for determine a confidence level for determining social states and/or determining the best cultural response to the perceived social states. Further, a POSITA would be motivated to add confidence level determinations to avoid providing suggested actions where the oracle is not confident in the best course of action.

Concerning claim 3, Tu discloses The method of claim 1, wherein the amelioration action is one or more of providing an alert, providing a brief education to a user (¶ [0048] (“The suggested action provided by the oracle 144 may be in the form of instructions, commands, or signals. For instance, the suggestion action may instruct the user 104 to display social cues to other people 108 involved in the social interaction (e.g., smile, wave, laugh, speak, , rewarding a user for positive use of the communication device (¶[0055], ¶ [0059] (“The purchase of an item constitutes a reward that is delayed from the suggested action, and therefore the policy may optimize future suggested actions based upon delayed rewards.”)), enabling a cultural feature of the communication device, disabling a cultural feature of the communication device, and warning or discouraging a user regarding certain actions.  
Concerning claim 4, Tu as modified discloses The method of claim 1. Tu does not expressly disclose further comprising reconfiguring the communication device based on at least one of the one or more cultural characteristics rules, but Vasiltschenko teaches this limitation (¶ [0013] (“The combined localization and personalization of the application UI may involve changing or altering features and control elements that are included within the application UI. The changes and alterations may be based on … information on personal and cultural characteristics”), ¶ [0041]-0048] describing various modifications to the configuration of a communication device based on cultural characteristics.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to permit changes to the user’s communication device based on cultural characteristics rules as taught in Vasiltschenko. Since both references teach methods and systems for using machine learning to create rules and policies related to cultural characteristics the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Vasiltschenko because the machine learning algorithms of Vasiltschenko could have been predictably added to the method of Tu to provide device modification to assist in complying with appropriate cultural characteristic rules. Further, a   
Concerning claim 7, Tu discloses The method of claim 1, further comprising displaying one or more indicators of cultural sensitivity (¶ [0038] (“Detected behavior of the one or more people 14 may be displayed to a user using the computing device 32, which may serve as a graphical user interface (GUI) 66 for the social interaction system 10.”) Detected behavior of one or more people may provide an indication regarding the cultural sensitivity of those people (¶ [0006])).  
Concerning claim 9, Tu discloses The method of claim 1, further comprising controlling one or more cultural features of the communication device using a client-based secondary communication device (Fig. 2 (visual sensor 112, or physiological sensor 114, augmented reality assistant 114, smartglasses 126 to provide a heads-up display 128, inference engines 146) (¶ [0042] (“The social interaction system 100 may include one or more sensors 106 to obtain data indicating social expression of one or more individuals 108. The data may be retrieved from at least one of an audio sensor 110, visual sensor 112, or physiological sensor 114.”), ¶ [0045] (“The feedback system 136 may be a wearable feedback system and is shown in FIG. 2 as a wearable augmented reality system. The wearable augmented reality system 136 operates in real-time and may include smartglasses 126 to provide a heads-up display 128 and earphones 138 to provide audible signals.”), ¶ [0049] (“inference engines 146 to determine social states are appropriate for laughter, and provide feedback to instruct a person with ASD to begin laughing.”) A number of client side communication are disclosed including sensors that track the user and communicate audio and visual information, smartglasses 126 to with a heads-up display 128 for receiving communications to provide the user, and inference engines 146 to determine .  
Concerning claim 14, Tu discloses The method of claim 1, further comprising obtaining a selection of a degree of compliance of one or more cultural features of the communication device, where the degree of compliance identifies one or more cultural norms to be observed (¶ [0047] (“In one embodiment, the oracle 144 may provide a suggested action in response to social cues or social states in real-time to a person 104 seeking to improve the outcome of a social interaction.”), ¶ [0048], A user may select whether or not to comply with the suggestion from the oracle, thereby deciding on a degree of compliance with the social or cultural norms.).  
Concerning claim 19, Tu discloses A non-transitory computer readable medium comprising computer executable instructions (¶ [0024], ¶ [0064-0065]) which when executed by a computer cause the computer to perform a method comprising operations of: 
determining one or more cultural characteristics (CC) related to use of a communication device (¶ [0006], ¶ [0058] (“While interacting socially with foreign civilian populations, soldiers can have difficulty interpreting and responding appropriately to cultural specific verbal or non-verbal social cues. Soldiers may be able to improve social interactions with foreign civilian populations using an empathy aid 140 to indicate social cues to the soldier or an oracle 144 to guide the soldier responding to foreign interactions.”), ¶ [0010-0011], ¶ [0019] (“The social indicator data may be used to interpret visual, audible, or physiological cues from individuals 14 or groups of individuals involved in a social interaction.”)); 
learning one or more cultural characteristics rules (¶ [0010] (“determine a social response based on the social cues to assist the user interact socially with the one or more ; 
tracking a behavior of a user operating the communication device (¶ [0021], ¶ [0028-0033] (“The modules may include one or more of a tracking and proximity module, an affective pose and gestures module, a gaze analysis module, and eyeball 46 analysis module, and a facial expression module.”), ¶[0039] (“The computing device 32 may also provide feedback to a user of the social interaction system 10 regarding detected social cues or social states.”), ¶ [0040] (“The forensic feedback mode may provide a synopsis of a social interaction. The synopsis could include a visual summary of the encounter, an interpretation of the observed social cues/social states, and reasoning behind any conclusions drawn.”) behavior of a user is tracked in order to provide feedback regarding user behavior.); and 
triggering an amelioration action based on use of the communication device, the one or more cultural characteristics rules, the tracked behavior … (¶ [0023-24],  ¶ [0028-0033] ¶ [0039], ¶ [0040] ¶ [0050] (“Domain knowledge may suggest predefined actions mapped to common social cues, while machine learning may optimize suggested actions based on prior social outcomes.”), ¶ [0051-0052] (“A policy based on machine learning may drive the policy to optimize future suggested actions based upon previous social outcomes.”), ¶ [0071] The .  
Tu does not expressly disclose, rules for configuring and operating the communication device or the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior, or a confidence/risk level. 
Vasiltschenko teaches one or more cultural characteristics rules for configuring and operating the communication device and the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior (¶ [0013] (“The combined localization and personalization of the application UI may involve changing or altering features and control elements that are included within the application UI. The changes and alterations may be based on … information on personal and cultural characteristics”), ¶ [0041]-0048] describing various modifications to the configuration of a communication device based on cultural characteristics.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to permit changes to the user’s communication device based on cultural characteristics rules as taught in Vasiltschenko. Since both references teach methods and systems for using machine learning to create rules and policies related to cultural characteristics the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Vasiltschenko because the machine learning algorithms of Vasiltschenko could have been predictably added to the method of Tu to provide device modification to assist in complying with appropriate cultural characteristic rules. Further, a  
Concerning claim 20, Tu discloses An apparatus (Fig. 1, ¶ [0019]) comprising: 
a memory (¶ [0024], ¶ [0064-0065]); and 
at least one processor, coupled to said memory, and operative to perform operations (Fig. 1 (processor 38), (¶ [0024], ¶ [0064-0065])) comprising:  
determining one or more cultural characteristics (CC) related to use of a communication device (¶ [0006], ¶ [0058] (“While interacting socially with foreign civilian populations, soldiers can have difficulty interpreting and responding appropriately to cultural specific verbal or non-verbal social cues. Soldiers may be able to improve social interactions with foreign civilian populations using an empathy aid 140 to indicate social cues to the soldier or an oracle 144 to guide the soldier responding to foreign interactions.”), ¶ [0010-0011], ¶ [0019] (“The social indicator data may be used to interpret visual, audible, or physiological cues from individuals 14 or groups of individuals involved in a social interaction.”)); 
learning one or more cultural characteristics rules (¶ [0010] (“determine a social response based on the social cues to assist the user interact socially with the one or more individuals, the social response determined by applying a predefined policy based upon social outcomes.”), ¶ [0011], ¶ [0056] (“The social interaction system 100 may automate rule development for immediate implementation rather than by trial and error.”), ¶ [0058], ¶ [0059], ¶ [0050] (“the oracle 144 may use a predefined policy to map social cues or social states to a social response suggested to a user 104 to improve a social interaction. The social response may be determined by applying a predefined policy based upon social outcomes. The policy may be ; 
tracking a behavior of a user operating the communication device (¶ [0021], ¶ [0028-0033] (“The modules may include one or more of a tracking and proximity module, an affective pose and gestures module, a gaze analysis module, and eyeball 46 analysis module, and a facial expression module.”), ¶[0039] (“The computing device 32 may also provide feedback to a user of the social interaction system 10 regarding detected social cues or social states.”), ¶ [0040] (“The forensic feedback mode may provide a synopsis of a social interaction. The synopsis could include a visual summary of the encounter, an interpretation of the observed social cues/social states, and reasoning behind any conclusions drawn.”) behavior of a user is tracked in order to provide feedback regarding user behavior.); and 
triggering an amelioration action based on use of the communication device, the one or more cultural characteristics rules, the tracked behavior … (¶ [0023-24],  ¶ [0028-0033] ¶ [0039], ¶ [0040] ¶ [0050] (“Domain knowledge may suggest predefined actions mapped to common social cues, while machine learning may optimize suggested actions based on prior social outcomes.”), ¶ [0051-0052] (“A policy based on machine learning may drive the policy to optimize future suggested actions based upon previous social outcomes.”), ¶ [0071] The amelioration action is the suggested action, which is based on user tracking to determine social cues that are connected to a policy, which is a set of cultural characteristics rules).  
Tu does not expressly disclose, rules for configuring and operating the communication device or the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior, or a confidence/risk level. 
one or more cultural characteristics rules for configuring and operating the communication device and the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior (¶ [0013] (“The combined localization and personalization of the application UI may involve changing or altering features and control elements that are included within the application UI. The changes and alterations may be based on … information on personal and cultural characteristics”), ¶ [0041]-0048] describing various modifications to the configuration of a communication device based on cultural characteristics.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to permit changes to the user’s communication device based on cultural characteristics rules as taught in Vasiltschenko. Since both references teach methods and systems for using machine learning to create rules and policies related to cultural characteristics the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Vasiltschenko because the machine learning algorithms of Vasiltschenko could have been predictably added to the method of Tu to provide device modification to assist in complying with appropriate cultural characteristic rules. Further, a POSITA would be motivated to add configuration of the communication device to enhance user compliance with cultural and social rules. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 20160274744 (“Neumann”). 
 The method of claim 1. Tu does not expressly disclose further comprising obtaining an opt-in request to enable one or more cultural sensitivity features of the communication device, but Neumann teaches this limitation (¶ [0059](“Additionally and/or alternatively, the user may opt-in/opt-out of automatic implementation of suggestions through a user preference or setting. In some examples, an indication may be displayed informing the user that an automatic recommendation has been implemented.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to provide an option to opt-in or opt-out some of implementation of suggestions, as taught in Neumann, for the cultural and social guidance taught by Tu. Since both references teach methods and systems for using machine learning to create policies or models to improve the experiences of a user the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Neumann because the addition of an opt-in feature to allow inclusion or exclusion of cultural and social rules and policies the user is not comfortable with could have been predictably added to the method of Tu to allow or suppress suggested actions from the oracle. Further, a POSITA would be motivated to add an opt-in and opt-out feature to avoid distracting a user with suggestions that the user will not comply with.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 20190108362 (“Miller”). 
Concerning claim 5, Tu as modified discloses The method of claim 1. Tu does not expressly disclose wherein a cultural feature is operated in a privacy mode and anonymized, but Miller teaches this limitation (¶ [0008], ¶ [0028] (“users are able to define privacy behavior .  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 20050026121 (“Leonhard”). 
Concerning claim 6, Tu as modified discloses The method of claim 1. Tu does not expressly disclose further comprising displaying educational icons and/or information on a user interface of the communication device to clarify culturally sensitive concepts and terms, displaying information on a user interface of the communication YOR820162803US133device to describe why use of a feature of the communication device is discouraged, or both, but Leonhard teaches this limitation (¶ [0014], ¶ [0038-0039] (“As shown in FIG. 2, the tool may present to the user icons to control the presentation of the training … FIG. 3 illustrates a set of functions that may be used for teaching a user or assessing a user's sensitivity to conversational cues using the .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 20090197584 (“Snow”). 
Concerning claim 8, Tu as modified discloses The method of claim 1. Tu does not expressly disclose further comprising displaying an icon indicating a time that it will be permissible to use specified features of the communication device, but Snow teaches this limitation (Fig. 7, ¶ [0102-0106] Describing disabling a camera in areas where it may be culturally inappropriate to take pictures, including “After this step, a “camera unlock” timer (e.g. 45 seconds in duration) is started at step 708, with the timer then being decremented at step 710. The number of timer seconds remaining may be displayed on the screen of the device.” (¶ .   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 11012454 (“Han”). 
Concerning claim 10, Tu as modified discloses The method of claim 1. Tu does not expressly disclose further comprising learning sequences and patterns from past uses of the communication device and/or events to determine or predict that a next use of the communication device is related to non-cultural, norm-compliant usage with a certain confidence level, but Han teaches this limitation (Fig. 2, col. 6 l. 54 – col. 7 l. 13 (“Given the observation and analysis of observed user behavior and a predicted future behavior determined using tensor model 200 of FIG. 2, the abnormal behavior module 108 may thus apply a statistical test to determine the likelihood of an individual user's future behavior based on the predicted behavior. In one embodiment, a statistical distribution may be associated with a confidence level that a behavior falls within a normal behavior range. If a behavior is determined to fall outside of .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew further in view of Han, and further in view of U.S. Patent Pub. No. 20190272553 (“Saini”). 
Concerning claim 11, Tu as modified discloses The method of claim 10. Tu does not expressly disclose wherein the determining or predicting of the next use of the communication device comprises analyzing user call records or logs and correlation with a cultural characteristics (CC) database, but Saini teaches this limitation (Fig. 1 (Conversational Data 110, Predictive model 134), ¶ [0025] (“a consumer reaction model 100, which includes a trained multi-task network 130 and a predictive model 134, can be used for predicting the behavior of an end user, such as a consumer, based on various types of input data, such as … .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent No. 9921726 (“Sculley”). 
Concerning claim 12, Tu as modified discloses The method of claim 1 and performance of an amelioration action (see claim 1). Tu does not expressly disclose further comprising detecting one or more other communication devices in a vicinity of the communication device, where the amelioration action is performed based on the detection of the one or more other communication devices in the vicinity of the communication device, the one or more other communication devices having one or more cultural features, but [] teaches this limitation (col. 13 l. 56 – col. 14 l. 6 (“determining that the user's portable .  
Claims 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 20160180737 (“Clark”). 
 The method of claim 1. Tu does not expressly disclose further comprising alerting a user in response to a context of a current use of the communication device matching a context of an earlier use of the communication device that resulted in a violation of one or more cultural norms, but Clark teaches this limitation (¶ [0018], ¶ [0061], Fig. 9A ¶ [0077] Figure 9A and associated description shows an alert going to the user based on repeated similar violation of social and cultural norms.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu for suggesting actions that comply with social norms to also provide alerts or notifications to users where similar violations of social and cultural norms have been detected as taught in Clark. Since both references teach methods and systems for using machine learning to assist users in engaging in socially and culturally normal interactions the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Clark because the notifications of Clark could have been predictably added alongside the suggestions of Tu by providing a notification at the same time Tu is providing a suggestion the user did not follow in the past. Further, a POSITA would be motivated to add alerts to assist in correcting prior violations of social and cultural norms by the user.  
Concerning claim 15, Tu as modified discloses The method of claim 1. Tu does not expressly disclose further comprising sending the amelioration action to one or more secondary communication devices based on a multidimensional confidence/risk level, but Clark teaches this limitation (¶ [0050] A confidence score is generated based on multiple factors “length of conversation,” “number of features identified,” and “the amount of data and the quality of data.” Fig. 1 (Network 130) ¶ [0020], ¶ [0060-0061] (“the diagnosis system 602 may 
Concerning claim 18, Tu as modified discloses The method of claim 1 and tracking a behavior of a user (¶ [0021], ¶ [0028-0029], ¶ [0054]). Tu does not expressly disclose further comprising tracking a behavior of a user and providing feedback to inform the user regarding compliance with cultural norms, but Clark teaches this limitation (¶ [0018] (“the diagnosis system coaches an individual participating in a conversation by providing feedback about statements or patterns of behavior that may violate a social norm”), ¶ [0061], Fig. 9A ¶ [0077] Figure 9A and associated description shows feedback going to the user based on repeated similar violation of social and cultural norms.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu for suggesting actions that comply with social norms to also provide feedback to users regarding violations of social and cultural norms that have been detected as taught in Clark. Since both references teach methods and systems for using machine learning to assist users in engaging in socially and culturally normal interactions the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Clark because the notifications of Clark could have been predictably added alongside the suggestions of Tu by providing a notification at the same time Tu is providing a suggestion the user did not follow in the past. Further, a POSITA would be motivated to add feedback to assist in correcting prior violations of social and cultural norms by the user.  

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Vasiltschenko further in view of Chew and further in view of U.S. Patent Pub. No. 20160092600 (“Chan”). 
Concerning claim 16, Tu as modified discloses The method of claim 1. Tu does not expressly disclose wherein the amelioration action is degrading operation of a user interface of the communication device, but Chan teaches this limitation (¶ [0064] (“exemplary .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to degrade performance of a communication device by disabling features of the device to assist a user in following social norms as taught in Chan. Since both references teach methods and systems for encouraging a user to abide by social and cultural norms the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Chan because the disabling features of Chan could be predictably included alongside the method of Tu for suggesting user behavior. Further, a POSITA would be motivated to add disabling of a user’s the communication device to enhance user compliance with cultural and social rules.
Concerning claim 17, Tu as modified discloses The method of claim 1. Tu does not expressly disclose further comprising enabling, in emergency situations, one or more features of the communication device that are disabled or degraded in non- emergency situations due to cultural concerns, but Chan teaches this limitation (¶ [0028], ¶ [0034], ¶ [0064] (“exemplary embodiments may disable the smartphone 22 from texting during school hours, but allow priority/emergency activities. Texting may also be disabled at locations matching religious organizations and/or during hours of religious services, excepting .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tu to degrade performance of a communication device by disabling features of the device to assist a user in following social norms as taught in Chan and to allow an emergency situation to override the disabling as taught in Chan. Since both references teach methods and systems for encouraging a user to abide by social and cultural norms the references are from the same field of endeavor. A POSITA would have been motivated to combine Tu and Chan because the disabling features and emergency override of Chan could be predictably included alongside the method of Tu for suggesting user behavior. Further, a POSITA would be motivated to add disabling of a user’s the communication device to enhance user compliance with cultural and social rules. A POSITA would be further motivated to add the emergency override feature to avoid any liability from enforcing a ban on calling or texting during an emergency.
Response to Arguments
Applicant’s amendments and arguments filed Nov. 8, 2021, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 1-20 has been withdrawn. 
Applicant's arguments filed Nov. 8, 2021 regarding the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Tu does not disclose “learning one or more cultural characteristics rules for configuring and operating the communication device” and “the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior”. As stated above, Tu does not expressly 
	Regarding Applicant’s argument that Tu does not disclose “using a secondary client-based communication device.” The citations and explanations above have been updated to show how Tu teaches multiple client-based communication devices as shown in the mobile system and explained with reference to Figure 2 of Tu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                
Feb. 12, 2022                                                                                                                                        



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715